Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Use of  indicates a limitation is not explicitly disclosed by the reference alone.
Claim(s) 1-2, 4-10, 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saisho (US 2019/0107886)
Claim 1
Saisho discloses a head up display arrangement for a motor vehicle (Saisho, ¶ 123: “the on-vehicle HUD 200”), comprising: 
a source of a first video signal (Saisho, ¶ 46: “The FPGA 124 performs processing that needs to be done in real time on the image data stored in the RAM 126”); 
a driver monitor system configured to detect a location of at least a portion of a human driver of the motor vehicle (Saisho, ¶¶ 77, 80-81: “a driver camera 150 that monitors the positions of the eyes of the driver 300 (i.e., the location of the viewpoint) is disposed near the ; 
an electronic processor communicatively coupled to the first video signal source (Saisho, ¶ 46: “The FPGA 124 performs processing that needs to be done in real time on the image data stored in the RAM 126”) and to the driver monitor system, the electronic processor being configured to produce a second video signal that is dependent upon the first video signal and that includes parallax information (Saisho, ¶ 46: “generate a parallax image, and writes the generated parallax image into the RAM 18 again”), the parallax information being based on the detected location of the portion of the driver (Saisho, ¶¶ 77, 80-81: “a driver camera 150 that monitors the positions of the eyes of the driver 300 (i.e., the location of the viewpoint) is disposed near the rear-view mirror provided for the front windshield 302 of the vehicle 301. The driver camera 150 serves as a viewpoint detector… FIG. 8 is a schematic diagram illustrating a method of processing a virtual image G with a depth perception that is created by a motion parallax, according to the present embodiment…Due to the difference in the amounts of movement "Da", "Db", and "Dc" of the positions at which the objects Oa, Ob, and Oc are visually recognized, the driver 300 can perceive that the object Oa, the object Ob, and the object Oc exist with the distance La, distance Lb, and distance Lc, respectively, away from the driver 300…a plurality of images on the virtual image G are modified using the motion parallax as described above such that the images are perceived by the driver 300 as if the images are displayed with varying distances.”); and 
a head up display projection device configured to produce a virtual image that is visible to the driver and that is based upon the second video signal (Saisho, ¶ 123: “An information 
Saisho discloses several variations.  However as disclosed by Saisho, ¶ 162: “For example, elements and/or features of different illustrative embodiments may be combined with each other and/or substituted for each other within the scope of this disclosure and appended claims.”  Therefore one of ordinary skill in the art would consider the features in combination as claimed. 
Claim 2
wherein the first video signal lacks parallax information (Saisho, ¶ 46: “the image data stored in the RAM 126, such as gamma correction, distortion correction (collimation of an image on the right and left), parallax computation using block matching, to generate a parallax image, and writes the generated parallax image into the RAM 18 again”).
Claim 4
Saisho further makes obvious wherein the driver monitor system is configured to detect a location of an eye of a human driver (Saisho, ¶ 77: “as illustrated in FIG. 2, a driver camera 150 that monitors the positions of the eyes of the driver 300 (i.e., the location of the viewpoint) is disposed near the rear-view mirror provided for the front windshield 302 of the vehicle 301”)
Claim 5
Saisho further makes obvious wherein the virtual image includes a plurality of zones, the parallax information being different for each of the zones (Saisho, ¶¶ 83-85: “In the present embodiment, the positions of the images that are displayed in the lower display area C are fixed in the display area 700. Accordingly, the position at which the images displayed in the lower display area C are visually recognized moves by the amount "Da", which is the same as the amount in which the virtual image G moves. As a result, the driver 300 perceives the images displayed in the lower display area C with the distance La (5 m)… By contrast, the image controller 250 shifts the images displayed in the middle display area B of the display area 700 of the virtual image G to the reverse direction to the direction in which the head of the driver has moved in the display area 700 by the amount "Da-Db", based on the calculated driver's head movement amount Dd. Accordingly, the position at which the images displayed in the middle display area B area A of the display area 700 of the virtual image G to the reverse direction to the direction in which the head of the driver has moved in the display area 700 by the amount "Da-Dc", based on the calculated driver's head movement amount Dd. Accordingly, the position at which the images displayed in the upper display area A are visually recognized by the driver 300 moves by the amount "Dc". As a result, the driver 300 perceives the images displayed in the upper display area A with the distance Lc.”)
Claim 6
Saisho further makes obvious wherein the second video signal is dependent upon a plurality of perceived distances between the driver and respective virtual objects in respective ones of the zones (Saisho, ¶¶ 83-85: “driver 300 perceives the images displayed in the lower display area C with the distance La (5 m)…the driver 300 perceives the images displayed in the middle display area B with the distance Lb…the driver 300 perceives the images displayed in the upper display area A with the distance Lc.”)
Claim 7
Saisho further makes obvious wherein a respective position of each of the virtual objects in the virtual image that is based upon the second video signal is translated relative to a corresponding position of the virtual object in a hypothetical virtual image that is based upon the first video signal (Saisho, Fig. 8; ¶¶ 80: “FIG. 8 is a schematic diagram illustrating a method of processing a virtual image G with a depth perception that is created by a motion parallax, 

    PNG
    media_image1.png
    500
    592
    media_image1.png
    Greyscale

Claim 8
Saisho further makes obvious wherein the parallax information is dependent upon a perceived position of the virtual image (e.g. Saisho, ¶ 83: “Accordingly, the position at which the same as the amount in which the virtual image G moves”)
Claim 9
	The same teachings and rationales in claim 1 are applicable to claim 9.
Claim 10
	The same teachings and rationales in claim 2 are applicable to claim 10.
Claim 12
	The same teachings and rationales in claim 4 are applicable to claim 12.
Claim 13
	The same teachings and rationales in claim 5 are applicable to claim 13.
Claim 14
	The same teachings and rationales in claim 6 are applicable to claim 14.
Claim 15
	The same teachings and rationales in claim 7 are applicable to claim 15.
Claim 16
	The same teachings and rationales in claim 8 are applicable to claim 16.

Claim(s) 3, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saisho (US 2019/0107886) in view of Saisho (US 2016/01313562)(Saisho ‘562)
Claim 3
Saisho does not disclose but Saisho ‘562 makes obvious wherein the driver monitor system transmits infrared energy toward the driver and detects the infrared energy after the infrared energy has been reflected off of the driver (Saisho ‘562, ¶ 83: “If a thermal imaging device that images far infrared rays ( infrared light) is used as the driver camera 150, a captured image (thermography) having detected far infrared rays emitted from the head of driver 300 is obtained; thus, the head position of the driver may be recognized from the captured image.”)
	Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to use infrared.  Saisho discloses IR is a known substitute for a camera in the same field of endeavor and would perform the same purpose of detecting the driver position.
Claim 11
	The same teachings and rationales in claim 3 are applicable to claim 11.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saisho (US 2019/0107886) in view of Saisho (US 2016/01313562)(Saisho ‘562) and Jung (US 2019/0137294)
Claim 17
	Saisho and Saisho ‘562 does not disclose, but Jung makes obvious wherein the parallax information is dependent upon an estimate of where the portion of the human driver will be at a future point in time (Jung, ¶¶ 3, 16: “the position of an eye of the user may vary and depending on the position of the eye of the user an error may occur at a position at which a 3D virtual route is augmented…The transforming may include tracking the viewpoint of the driver by tracking 3D positions of both eyes of the driver, predicting a transformation relation between the viewpoint of the driver and a virtual image displayed through the HUD based on the 3D positions of both the eyes of the user, and transforming the 3D virtual route based on the transformation relation.”)
.

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saisho (US 2019/0107886) in view of Saisho (US 2016/01313562)(Saisho ‘562) and Spero (US 2003/0169213)
Claim 18
Saisho discloses a head up display arrangement for a motor vehicle (Saisho, ¶ 7: “an on-vehicle HUD according to an embodiment of the present invention is provided”), comprising: 
a source of a first video signal (Saisho, ¶ 46: “The FPGA 124 performs processing that needs to be done in real time on the image data stored in the RAM 126”); 
a dichroic mirror (Saisho, ¶ 33: “on-vehicle HUD 200 includes, in the HUD 230…two dichroic mirrors 205 and 206”); 
a driver monitor system configured to: 


an electronic processor communicatively coupled to the first video signal source and to the driver monitor system, the electronic processor being configured to produce a second video signal that is dependent upon the first video signal and that includes parallax information, the parallax information being based on the detected location of the portion of the driver (Saisho, ¶¶ 77, 80-81: “a driver camera 150 that monitors the positions of the eyes of the driver 300 (i.e., the location of the viewpoint) is disposed near the rear-view mirror provided for the front windshield 302 of the vehicle 301. The driver camera 150 serves as a viewpoint detector… FIG. 8 is a schematic diagram illustrating a method of processing a virtual image G with a depth perception that is created by a motion parallax, according to the present embodiment…Due to the difference in the amounts of movement "Da", "Db", and "Dc" of the positions at which the objects Oa, Ob, and Oc are visually recognized, the driver 300 can perceive that the object Oa, the object Ob, and the object Oc exist with the distance La, distance Lb, and distance Lc, respectively, away from the driver 300…a plurality of images on the virtual image G are modified using the motion parallax as described above such that the images are perceived by the driver 300 as if the images are displayed with varying distances.”); and 
a head up display projection device configured to emit a light field that is reflected off of the dichroic mirror to thereby produce a virtual image that is visible to the driver and that is based upon the second video signal (Saisho, ¶ 123: “An information provision device such as the on-vehicle HUD 200 includes an image-light projection device such as the HUD 230 configured to project an image light to a light transmission member such as the front windshield 302 so as to display a for-driver information image indicating for-driver information to be provided for a driver 300 of a mobile object such as the vehicle 301 in a prescribed display area 700 that is visually recognized by the driver 300 through the light transmission member ahead of the mobile object in a direction of travel. Moreover, the information provision device includes a distance sensor such as the object recognition device 100 configured to detect a relative distance of an object to .
Saisho does not disclose, but Saisho ‘562 makes obvious emit infrared energy through the dichroic mirror (Saisho ‘562, ¶ 83: “If a thermal imaging device that images far infrared rays ( infrared light) is used as the driver camera 150, a captured image (thermography) having detected far infrared rays emitted from the head of driver 300 is obtained; thus, the head position of the driver may be recognized from the captured image.”)
	Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to use infrared.  Saisho discloses IR is a known substitute for a camera in the same field of endeavor and would perform the same purpose of detecting the driver position.
	Saisho and Saisho ‘562 do not disclose but Spero makes obvious such that the infrared energy is reflected off of a human driver of the motor vehicle (Spero, ¶ 52: “Additional light or radiation sources to aid in eye location can be mounted anywhere in the cars interior front of the 
	Before the effective date of this application, it would have been obvious to one of ordinary skill in the art to reflect IR light.  As disclosed by Spero, positioning and reflective surfaces are interchangeable in the same field on endeavor depending on the desired configuration.  
Claim 19
	The same teachings and rationales in claim 2 are applicable to claim 19.
Claim 20
	The same teachings and rationales in claim 4 are applicable to claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M GRAY whose telephone number is (571)272-4582.  The examiner can normally be reached on Monday through Friday, 9:00am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN M GRAY/Primary Examiner, Art Unit 2611